Order entered April 13, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00063-CV

    MOSHE FELDHENDLER AND LEAH FELDHENDLER, Appellants

                                         V.

 JULIE BLASNIK AND ALL OCCUPANTS 6608 CRESTLAND AVENUE
                DALLAS, TEXAS 75252, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-02486-2019

                                      ORDER

      Before the Court is appellants’ April 10, 2020 unopposed motion for

extension of time to file their opening brief. Appellants explain the extension is

necessary, in part, because the reporter’s record of the November 8, 2019 hearing

on plaintiff’s motion for reconsideration has not been filed.

      We GRANT the motion. We ORDER Thomas Mullins, Official Court

Reporter for Collin County Court at Law No. 1, to file the record of the November
8th hearing no later than May 4, 2020. We further ORDER appellants to file their

opening brief no later than May 14, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Mullins and the parties.

                                            /s/   BILL WHITEHILL
                                                  JUSTICE